        Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 1 of 12



                             UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND


JUDY JIEN, et al.,                                     C.A. No. 1:19-CV-2521-SAG

                                       Plaintiffs,     JOINT INTERIM MOTION FOR
                                                       LEAVE TO FILE UNDER SEAL JOINT
                       v.                              LETTER ON CUSTODIANS AND
                                                       OBJECTIONS TO RULE 34
PERDUE FARMS, INC., et al.,                            REQUESTS AND EXHIBITS
                                     Defendants.



       Pursuant to Local Rules 104.13 and 105.11 and Paragraph 10 of the Stipulated Protective

and Clawback Order in place in this case, see ECF No. 450, Plaintiffs and Defendants (collectively,

the “Parties”) hereby move the Court for leave to file under seal an unredacted version of the Joint

Letter on Custodians and Objections to Rule 34 Requests, as well as the following Exhibits

accompanying that letter: PX005, PX006, PX007, PX008, PX010, and PX011. The referenced

exhibits were produced by the Parties in the context of this litigation and were designated by the

producing party as “CONFIDENTIAL” or “HIGHLY CONFIDENTIAL” pursuant to the

Stipulated Protective and Clawback Order. See id. The Joint Letter discusses and summarizes those

exhibits. Under the Protective Order, “any Protected Material (or any pleading, motion, or

memorandum disclosing them) . . . or any portion thereof which discloses Protected Material, shall

be filed under seal,” “[e]ven if the filing party believes that the materials subject to the Order are

not properly classified as Protected Material.” Id. The Parties request permission to file these

documents under seal in accordance with that order to maintain the confidentiality requested by

the producing parties. The Parties will also file a separate copy of the Joint Letter incorporating

more tailored redactions of the passages in the letter that disclose Protected Material within 14

days of the filing of this motion.
        Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 2 of 12



       For the foregoing reasons, the Parties request that permission to file these documents under

seal be granted.



Dated: August 19, 2021                           Respectfully submitted,


 /s/ Brent W. Johnson                               /s/ Julia E. McEvoy
 Daniel A. Small (D. Md. Bar # 20279)               Julia E. McEvoy (admitted pro hac vice)
 Benjamin D. Brown (admitted pro hac vice)          Christopher N. Thatch (Bar No. 29097)
 Brent W. Johnson (admitted pro hac vice)           JONES DAY
 Daniel H. Silverman (admitted pro hac vice)        51 Louisiana Avenue, N.W.
 Alison S. Deich (admitted pro hac vice)            Washington, D.C. 20001-2113
 Louis Katz (admitted pro hac vice)                 (202) 879-3867
 COHEN MILSTEIN SELLERS & TOLL                      jmcevoy@jonesday.com
 PLLC                                               cnthatch@jonesday.com
 1100 New York Avenue NW
 5th Floor                                          Faris Rashid (admitted pro hac vice)
 Washington, DC 20005                               Davida S. Williams (admitted pro hac vice)
 Telephone: (202) 408-4600                          GREENE ESPEL PLLP
 Fax: (202) 408-4699                                222 South Ninth Street, Suite 2200
 dsmall@cohenmilstein.com                           Minneapolis, MN 55402
 bbrown@cohenmilstein.com                           (612) 373-0830
 bjohnson@cohenmilstein.com                         khibbard@greeneespel.com
 dsilverman@cohenmilstein.com
 adeich@cohenmilstein.com                           Attorneys for Defendant Cargill Meat
 lkatz@cohenmilstein.com                            Solutions Corporation

 Steven W. Berman (admitted pro hac vice)
 Breanna Van Engelen (admitted pro hac vice)        /s/ Steven F. Barley
 HAGENS BERMAN SOBOL SHAPIRO                        Steven F. Barley (Bar No. 10049)
 LLP                                                HOGAN LOVELLS US LLP
 1301 Second Avenue, Suite 2000                     100 International Drive,
 Seattle, Washington 98101                          Baltimore, MD 21202
 Tel: (206) 623-7292                                Tel: (410) 659-2700
 steve@hbsslaw.com                                  Fax: (410) 659-2701
 breannav@hbsslaw.com                               Steve.barley@hoganlovells.com

 Shana E. Scarlett (admitted pro hac vice)          William L. Monts III (admitted pro hac vice)
 Rio R. Pierce (admitted pro hac vice)              Justin W. Bernick (admitted pro hac vice)
 HAGENS BERMAN SOBOL SHAPIRO                        HOGAN LOVELLS US LLP
 LLP                                                555 Thirteenth Street, N.W.
 715 Hearst Avenue, Suite 202                       Washington, D.C. 20004
 Berkeley, CA 94710                                 Tel: (202) 637-5600
                                                2
      Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 3 of 12



Tel: (510) 725-3000                               Fax: (202) 637-5910
shanas@hbsslaw.com                                William.monts@hoganlovells.com
riop@hbsslaw.com                                  Justin.bernick@hoganlovells.com

Elaine T. Byszewski (pro hac vice                 Attorneys for Defendant Agri Stats, Inc.
forthcoming)
HAGENS BERMAN SOBOL SHAPIRO
LLP                                               /s/ David B. Hamilton
301 North Lake Avenue, Suite 920                  David B. Hamilton (Bar No. 04308)
Pasadena, CA 91101                                Hillary V. Colonna (Bar No. 19704)
Tel: (213) 330-7150                               WOMBLE BOND DICKINSON (US) LLP
elaine@hbsslaw.com                                100 Light Street, 26th Floor
                                                  Baltimore, MD 21202
Matthew K. Handley (D. Md. Bar # 18636)           Tel: (410) 545-5850
Rachel E. Nadas (admitted pro hac vice)           Fax: (410) 545-5801
HANDLEY FARAH & ANDERSON PLLC                     David.Hamilton@wbd-us.com
777 6th Street, NW, Eleventh Floor                Hillary.Colonna@wbd-us.com
Washington, DC 20001
Telephone: (202) 559-2433                         Hayden J. Silver III (admitted pro hac vice)
mhandley@hfajustice.com                           Jonathon D. Townsend (admitted pro hac
rnadas@hfajustice.com                             vice)
                                                  WOMBLE BOND DICKINSON (US) LLP
George F. Farah (admitted pro hac vice)           555 Fayetteville Street, Suite 1100
Rebecca P. Chang (admitted pro hac vice)          Raleigh, NC 27601
HANDLEY FARAH & ANDERSON PLLC                     Tel: (919) 755-2188
81 Prospect Street                                Fax: (919) 755-7099
Brooklyn, NY 11201                                Jay.Silver@wbd-us.com
Telephone: (212) 477-8090                         Jonathon.Townsend@wbd-us.com
gfarah@hfajustice.com
rchang@hfajustice.com                             Attorneys for Defendant Butterball, LLC

William H. Anderson (admitted pro hac vice)
HANDLEY FARAH & ANDERSON PLLC                     /s/ Brian D. Frey
4730 Table Mesa Drive                             Brian D. Frey (Bar No. 17592)
Suite G-200                                       ALSTON & BIRD LLP
Boulder, CO 80305                                 The Atlantic Building 950 F Street, N.W.
Telephone: (202) 559-2433                         Washington, D.C. 20004
wanderson@hfajustice.com                          Tel: (202) 239-3067
                                                  Fax: (202) 239-3333
Co-Lead Counsel for Plaintiffs and the            Brian.Frey@alston.com
Proposed Class
                                                  B. Parker Miller (admitted pro hac vice)
Brian D. Clark (admitted pro hac vice)            Valarie Williams (admitted pro hac vice)
Stephen J. Teti (admitted pro hac vice)           Raechel J. Bimmerle (admitted pro hac vice)
LOCKRIDGE GRINDAL NAUEN P.L.L.P.                  ALSTON & BIRD LLP
100 Washington Avenue South, Suite 2200           1201 West Peachtree St.
                                              3
       Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 4 of 12



Minneapolis, MN 55401                           Atlanta, GA 30309
Tel: (612) 339-6900                             Tel: (404) 881-7000
Fax: (612) 339-0981                             Fax: (404) 881-7777
bdclark@locklaw.com                             Parker.Miller@alston.com
steti@locklaw.com                               Valarie.Williams@alston.com
                                                Raechel.Bimmerle@alston.com
Candice J. Enders (admitted pro hac vice)
Julia R. McGrath (admitted pro hac vice)        Attorneys for Defendant Fieldale Farms
BERGER MONTAGUE PC                              Corporation
1818 Market St., Suite 3600
Philadelphia, PA 19103                          /s/ Steven K. White
Tel: (215) 875-3000                             Steven K. White (Bar No. 04274)
Fax: (215)-875-4604                             STINSON LLP
cenders@bm.net                                  1775 Pennsylvania Avenue, N.W., Suite 800
jmcgrath@bm.net                                 Washington, D.C. 20006
                                                Tel: (202) 785-91000
Additional Counsel for Plaintiffs and the       Fax: (202) 572-9963
Proposed Class                                  Steven.white@stinson.com

                                                William L. Greene (admitted pro hac vice)
                                                Peter J. Schwingler (admitted pro hac vice)
                                                Jon M. Woodruff (admitted pro hac vice)
                                                STINSON LLP
                                                50 South Sixth Street, Suite 2600
                                                Minneapolis, MN 55402
                                                Tel: (612) 335-1500
                                                Fax: (612) 335-1657
                                                William.greene@stinson.com
                                                Peter.schwingler@stinson.com
                                                Jon.woodruff@stinson.com

                                                J. Nicci Warr (admitted pro hac vice)
                                                STINSON LLP
                                                7700 Forsyth Blvd., Suite 1100
                                                St. Louis, MO 63105
                                                Tel: (314) 259-4570
                                                Nicci.warr@stinson.com

                                                Lauren T. Fleming (admitted pro hac vice)
                                                STINSON LLP
                                                1201 Walnut St., Suite 2900
                                                Kansas City, MO 64105
                                                Tel: (816) 842-8600
                                                Lauren.fleming@stinson.com

                                                Gary V. Weeks (admitted pro hac vice)
                                            4
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 5 of 12



                                   K.C. Dupps Tucker (admitted pro hac vice)
                                   Kristy E. Boehler (admitted pro hac vice)
                                   THE LAW GROUP OF NW. ARKANSAS
                                   LLP
                                   1830 Shelby Lane
                                   Fayetteville, AR 72704
                                   Tel: (479) 316-3760
                                   Gary.weeks@lawgroupnwa.com
                                   Kc.tucker@lawgroupnwa.com
                                   Kristy.boehler@lawgroupnwa.com

                                   Attorneys for Defendants George’s, Inc. and
                                   George’s Foods, LLC

                                   /s/ Jonathan H. Todt
                                   Jonathan H. Todt (Bar No. 07166)
                                   FAEGRE DRINKER BIDDLE & REATH
                                   LLP
                                   1500 K Street, N.W., Suite 1100
                                   Washington, D.C. 20005-1209
                                   Tel: (202) 230-5823
                                   Fax: (202) 842-8465
                                   Jonathan.todt@faegredrinker.com

                                   Richard A. Duncan (admitted pro hac vice)
                                   Craig S. Coleman (admitted pro hac vice)
                                   Emily E. Chow (admitted pro hac vice)
                                   Isaac B. Hall (admitted pro hac vice)
                                   FAEGRE DRINKER BIDDLE & REATH
                                   LLP
                                   2200 Wells Fargo Center
                                   90 South Seventh Street
                                   Minneapolis, MN 55402-3901
                                   Tel: (612) 766-7000
                                   Fax: (612) 766-1600
                                   Richard.duncan@faegredrinker.com
                                   Craig.coleman@faegredrinker.com
                                   Emily.chow@faegredrinker.com
                                   Isaac.hall@faegredrinker.com

                                   Christopher A. Kreuder (admitted pro hac
                                   vice)
                                   FAEGRE DRINKER BIDDLE & REATH
                                   LLP
                                   801 Grand Avenue, 33rd Floor
                                   Des Moines, IA 50309
                               5
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 6 of 12



                                   Tel: (515) 248-4733
                                   Fax: (515) 248-9010
                                   Christopher.kreuder@faegredrinker.com

                                   Attorneys for Defendant Jennie-O Turkey
                                   Store, Inc.

                                   /s/ James E. Edwards, Jr.
                                   James E. Edwards, Jr. (MDB No. 02360)
                                   Ty Kelly Cronin (MDB No. 27166)
                                   BAKER, DONELSON, BEARMAN,
                                   CALDWELL & BERKOWITZ, PC
                                   100 Light Street
                                   Baltimore, MD 21202
                                   Tel: (410) 685-1120
                                   Fax: (410) 547-0699
                                   jedwards@bakerdonelson.com
                                   tykelly@bakerdonelson.com

                                   Pro hac vice:
                                   John G. Calender (DCB No. 939124)
                                   BAKER, DONELSON, BEARMAN,
                                   CALDWELL & BERKOWITZ, PC
                                   901 K Street, N.W., Suite 900
                                   Washington, D.C. 20001
                                   Tel: (202) 508-3474
                                   Fax: (202) 220-2274
                                   jcalendar@bakerdonelson.com

                                   Scott W. Pedigo (MSB No. 10735)
                                   Amy L. Champagne (MSB No. 102447)
                                   BAKER, DONELSON, BEARMAN,
                                   CALDWELL & BERKOWITZ, PC
                                   Mailing: P.O. Box 14167
                                   Jackson, Mississippi 39236-4167
                                   Physical: One Eastover Center
                                   100 Vision Drive, Suite 400
                                   Jackson, Mississippi 39211
                                   Tel: (601) 351-2400
                                   Fax: (601) 251-2424
                                   spedigo@bakerdonelson.com
                                   achampagne@bakerdonelson.com

                                   Russell W. Gray (TNB No. 16120)
                                   BAKER, DONELSON, BEARMAN,
                                   CALDWELL & BERKOWITZ, PC
                               6
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 7 of 12



                                   1800 Republic Centre
                                   633 Chestnut Street
                                   Chattanooga, Tennessee 37450-1801
                                   Tel: (423) 209-4218
                                   Fax: (423) 752-9563
                                   rgray@bakerdonelson.com

                                   Attorneys for Defendant Koch Foods, Inc.

                                   /s/ J. Douglas Baldridge
                                   J. Douglas Baldridge (Bar No. 11023)
                                   Lisa Jose Fales (Bar No. 08141)
                                   Danielle R. Foley (Bar No. 21113)
                                   Andrew T. Hernacki (Bar No. 21107)
                                   VENABLE LLP
                                   600 Massachusetts Ave, N.W.
                                   Washington, DC 20001
                                   Tel: (202) 344-4000
                                   jbaldridge@venable.com
                                   ljfales@venable.com
                                   drfoley@venable.com
                                   athernacki@venable.com

                                   Attorneys for Defendants Perdue Farms, Inc.
                                   and Perdue Foods, LLC

                                   /s/ Kristin A. Knapp
                                   Kristin A. Knapp (Bar No. 21169)
                                   SIDLEY AUSTIN LLP
                                   1501 K Street, N.W. #600
                                   Washington, D.C. 20005
                                   Tel: (202) 736-8219
                                   Fax: (202) 736-8711
                                   kknapp@sidley.com

                                   Colleen M. Kenney (admitted pro hac vice)
                                   SIDLEY AUSTIN LLP
                                   One South Dearborn
                                   Chicago, IL 60603
                                   Tel: (312) 853-4166
                                   Fax: (312) 853-7036
                                   ckenney@sidley.com

                                   John W. Treece (admitted pro hac vice)
                                   1135 West Montana St.
                                   Chicago, IL 60614
                               7
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 8 of 12



                                   Tel: (312) 961-7808
                                   jtreece@jwtreece.com

                                   Amanda Wofford (admitted pro hac vice)
                                   Bourgon Reynolds (admitted pro hac vice)
                                   ROSE LAW FIRM
                                   A Professional Association
                                   120 East Fourth Street
                                   Little Rock, Arkansas 72201
                                   Tel: (501) 375-9131
                                   Fax: (501) 375-1309
                                   awofford@roselawfirm.com
                                   breynolds@roselawfirm.com

                                   Attorneys for Defendant Mountaire Farms
                                   Inc.

                                   /s/ Daniel E. Laytin
                                   Daniel E. Laytin, P.C. (admitted pro hac vice)
                                   Christa C. Cottrell, P.C. (admitted pro hac
                                   vice)
                                   KIRKLAND & ELLIS LLP
                                   300 North LaSalle Street
                                   Chicago, IL 60654
                                   Tel: (312) 862-2000
                                   dlaytin@kirkland.com
                                   ccottrell@kirkland.com

                                   Joseph W. Hovermill (Bar No. 22446)
                                   Alexander P. Creticos (Bar No. 30199)
                                   Miles & Stockbridge P.C.
                                   100 Light Street
                                   Baltimore, Maryland 21202
                                   Tel: (410) 385-3442
                                   Fax: (410) 385-3700
                                   jhovermill@milsstockbridge.com
                                   acreticos@milsstockbridge.com

                                   Attorneys for Defendant Sanderson Farms,
                                   Inc.

                                   /s/ Cary Silverman
                                   Cary Silverman (Bar No. 15137)
                                   SHOOK HARDY & BACON LLP
                                   1880 K Street, N.W., Suite 1000
                                   Washington, D.C. 20006
                               8
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 9 of 12



                                   Tel: (202) 783-8400
                                   Fax: (202) 783-4211
                                   csilverman@shb.com

                                   Lynn H. Murray (admitted pro hac vice)
                                   SHOOK HARDY & BACON LLP
                                   111 S. Wacker Drive, Suite 4700
                                   Chicago, IL 60606
                                   Tel: (312) 704-7700
                                   Fax: (312) 558-1195
                                   lhmurray@shb.com

                                   Laurie A. Novion (admitted pro hac vice)
                                   SHOOK HARDY & BACON LLP
                                   2555 Grand Blvd.
                                   Kansas City, MO 64108
                                   Tel: (816) 474-6550
                                   Fax: (816) 421-5547
                                   lnovion@shb.com

                                   John R. Elrod (admitted pro hac vice)
                                   Vicki Bronson (admitted pro hac vice)
                                   CONNER & WINTERS
                                   4375 N. Vantage Drive, Suite 405
                                   Fayetteville, AR 72703
                                   Tel: (479) 582-5711
                                   jelrod@cwlaw.com
                                   vbronson@cwlaw.com

                                   Attorneys for Defendant Simmons Foods, Inc.

                                   /s/ Eric Pelletier
                                   Eric Pelletier (Bar No. 12716)
                                   OFFIT KURMAN, P.A.
                                   4800 Montgomery Lane, 9th Floor
                                   Bethesda, Maryland 20814
                                   Tel: (240) 507-1739
                                   Fax: (240) 507-1735
                                   epelletier@offitkurman.com

                                   John F. Terzaken
                                   Abram J. Ellis
                                   Elizabeth H. French
                                   SIMPSON THACHER & BARTLETT LLP
                                   900 G Street, N.W.
                                   Washington, D.C. 20001
                               9
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 10 of 12



                                Tel: (202) 636-5500
                                Fax: (202) 636-5502

                                Attorneys for Defendants Tyson Foods, Inc.
                                and Keystone Foods, LLC

                                /s/ Christopher E. Ondeck
                                Christopher E. Ondeck
                                Stephen R. Rhuk
                                Rucha A. Desai
                                PROSKAUER ROSE LLP
                                1011 Pennsylvania Ave., N.W.
                                Suite 600 South
                                Washington, D.C. 20004
                                Tel: (202) 416-6800
                                Fax: (202) 416-689
                                condeck@proskauer.com
                                schuk@proskauer.com
                                rdesai@proskauer.com

                                Attorneys for Defendant Wayne Farms LLC

                                /s/ Gerard P. Martin
                                Gerard P. Martin (Bar No. 00691)
                                Jeffrey M. Lichtstein (Bar No. 20731)
                                ROSENBERG MARTIN GREENBERG,
                                LLP
                                25 S. Charles Street, 21st Floor
                                Baltimore, Maryland 21201
                                Tel: (410) 727-6600
                                Fax: (410) 727-1115
                                gmartin@rosenbergmartin.com
                                jlichtstein@rosenbergmartin.com

                                Attorneys for Defendant Webber, Meng, Sahl
                                and Company

                                /s/ Edward J. Baines
                                Edward J. Baines (USDC Bar No. 06776)
                                Geoffrey M. Gamble (USDC Bar No. 28919)
                                Gregory L. Waterworth (USDC Bar No.
                                20938)
                                SAUL EWING ARNSTEIN & LEHR LLP
                                500 E. Pratt Street, 8th Floor
                                Baltimore, MD 21202-3133
                                Tel: (410) 332-8600
                               10
Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 11 of 12



                                Fax: (410) 332-8862
                                Ted.baines@saul.com
                                Geoff.gamble@saul.com
                                Greg.waterworth@saul.com

                                Patrick Fitzgerald (admitted pro hac vice)
                                SKADDEN, ARPS, SLATE, MEAGHER &
                                FLOM LLP
                                144 N. Wacker Drive
                                Chicago, IL 60606
                                Tel: (312) 407-0700
                                Fax: (312) 407-0411
                                Patrick.fitzgerald@skadden.com

                                Boris Bershteyn (admitted pro hac vice)
                                Lara Flath (admitted pro hac vice)
                                Sam Auld (admitted pro hac vice)
                                SKADDEN, ARPS, SLATE, MEAGHER &
                                FLOM LLP
                                One Manhattan West
                                New York, NY 10001
                                Tel: (212) 735-3000
                                Fax: (212) 735-2000
                                Boris.bershteyn@skadden.com
                                Lara.flath@skadden.com
                                Sam.auld@skadden.com

                                Attorneys for Defendant Peco Foods, Inc.




                               11
       Case 1:19-cv-02521-SAG Document 500 Filed 08/20/21 Page 12 of 12



                                CERTIFICATE OF SERVICE

I hereby certify that on August 19, 2021, I electronically filed the foregoing with the Clerk of the

Court using the CM/ECF system, which will send notice to counsel for all parties that have

appeared in this case.


                                                  /s/ Brent W. Johnson




                                                12
